Citation Nr: 0019943	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-01 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1976 and September 1979 to March 1981.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  
 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  The veteran completed four years of high school and has 
occupational experience as a machine operator, wall paper 
hanger, shipping clerk and staff server in a homeless 
shelter; he reported on a VA application for benefits in 
September 1996 that he became too disabled to work in July 
1996.

3.  The only service-connected disability is lumbosacral 
strain, rated as 40 percent disabling.

4.  The veteran's service-connected disability is not shown 
to be of such a nature and severity as to preclude employment 
consistent with his education and occupational experience.



CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
5107(a) (West 1991).  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for increased compensation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for a total disability 
rating for compensation based on individual unemployability 
is "well-grounded" within the meaning of 38 U.S.C.A. 
5107(a) (West 1991).  The Board also finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the claim on appeal has 
been obtained. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a) (1999).

In this case, the veteran clearly does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  Service connection has 
been established only for lumbosacral strain, and this 
disability is evaluated as 40 percent disabling.  As such, a 
total evaluation under 38 C.F.R. § 4.16(a) is not warranted.

Notwithstanding the above, it is the established policy of 
the Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The veteran 
clearly contends that he is unable to perform substantially 
gainful employment due to his back disability.  However, none 
of the private or VA medical records associated with the 
claims file contained an opinion that the veteran's service-
connected back disorder, by itself, renders him permanently 
unable to pursue substantially gainful employment consistent 
with his educational and occupational history.  In this 
regard, while a VA rehabilitation clinic report dated in 
August 1996 reflected severe limitation of motion in the 
lumbar spine and a notation that the veteran at that time was 
not able to work, more recent clinical evidence indicates 
that the veteran's back disability has improved since that 
time.  For example, nerve conduction studies and an 
electromyogram of the lumbar spine conducted in January 1998 
were negative, and the physician who conducted a VA 
examination in December 1997 concluded that the veteran's 
back disability was only "modestly" disabling.  


The veteran completed four years of high school and has 
occupational experience as a machine operator, wall paper 
hanger, shipping clerk and staff server in a homeless 
shelter.  See March 1999 Social Security Administration 
(hereinafter SSA) decision.  The SSA concluded that there was 
no evidence that the veteran had engaged in any substantial 
employment since August 1994.  The veteran reported on a VA 
application for benefits in September 1996 that he became too 
disabled to work in July 1996.  While the SSA has determined 
that the veteran is entitled to SSA disability benefits, this 
decision listed several other nonservice-connected 
disabilities, such as diabetes, hypertension, right hand 
pain, and obesity, as factors contributing to his 
unemployability.  Such nonservice-connected disabilities 
cannot be considered in determining entitlement to a total 
disability rating for compensation based on individual 
unemployability, and the VA is not bound by determinations of 
the Social Security Administration. 

There is evidence of record indicating that the veteran is 
capable of performing sedentary employment, to include 
employment as a gunsmith, order clerk, and small products 
assembler.  See June 1998 report prepared by the Darden 
Rehabilitation Foundation.  This report also indicated the 
veteran "has the intelligence to attend further training."  
Moreover, it was the conclusion of a VA rehabilitation 
counselor in August 1998 that due to the veteran's military 
background, a position as a gunsmith was a "viable 
objective" for the veteran.  While it was determined by this 
counselor that such a position was not "feasible," it was 
not indicated that this was due solely to his back 
disability.  

Based on the above evidence, the Board concludes that the 
"negative" evidence weighing against a conclusion that the 
veteran's service-connected back disability precludes 
employment consistent with his educational and occupational 
history is greater than the "positive" evidence weighing in 
favor of such a conclusion.  Accordingly, the claim for a 
total disability rating for compensation based on individual 
unemployability must be denied.  Gilbert, 1 Vet. App. at 49.   



ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

